Citation Nr: 1500440	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-39 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for duodenal diverticulitis prior to December 12, 2011.

2.  Entitlement to service connection for a stomach condition to include gastritis, to include as secondary to service-connected duodenal diverticulum or hemorrhoids. 

3.  Entitlement to service connection for ulcers, to include as secondary to service-connected duodenal diverticulum or hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978. 

This case comes on appeal before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied a rating greater than 10 percent for duodenal diverticulitis, awarded service connection for hemorrhoids and assigned an initial noncompensable rating, and denied service connection claims for irritable colon, an unspecified stomach condition and ulcers.  Jurisdiction of this appeal was subsequently transferred to the Montgomery, Alabama RO.  

The Veteran testified before the undersigned Veterans Law Judge in July 2011.  A transcript of that proceeding has been associated with the claims file.  The case was remanded by the Board in October 2011.

A September 2012 rating decision following the Board's October 2011 remand added irritable bowel to the service-connected residuals associated with duodenal diverticulitis (rendering moot the service connection claim on appeal) and awarded a 30 percent rating for diverticulitis with irritable bowel effective December 12, 2011.

The case was before the Board again in January 2014, at which time the Board rephrased the increased rating claim on appeal for duodenal diverticulitis as two separate claims to reflect that a staged rating was in effect with a 10 percent evaluation assigned prior to December 12, 2011 and a 30 percent rating thereafter.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.)  At that time, the Board denied increased ratings for both time periods, and also denied an initial compensable rating for hemorrhoids.  Furthermore, the Board remanded service connection claims for gastritis and ulcers for further development.

Thereafter, the Veteran appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Secretary and the Veteran's attorney before the Court limited the appeal to the issue of an evaluation in excess of 10 percent for duodenal diverticulitis prior to December 12, 2011.  In July 2014, the Court remanded this issue to the Board pursuant to the terms of the JMR.

In addition to the paper claims folder, the record on appeal includes documents stored in the Virtual VA and Veterans Benefits Management System (VBMS) electronic records storage systems.  Virtual VA includes VA clinic records dated to March 2014 and VBMS includes Informal Hearing Presentations by the Veteran's representative dated in September 2014.


FINDINGS OF FACT

1.  For the time period prior to December 12, 2011, the Veteran's service-connected duodenal diverticulitis was manifested by recurrent bouts of diverticulitis with nausea, abdominal pain and alternating episodes of constipation and diarrhea; the frequency of his symptoms more closely approximated the criteria for severe diverticulitis with alternating diarrhea and constipation and more or less constant abdominal distress.

2.  Resolving reasonable doubt in favor of the Veteran, the Veteran's diagnosed gastritis and duodenal ulcers are related to military service.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no higher, for duodenal diverticulitis prior to December 12, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes (DCs) 7301, 7319, 7323, 7327 (2014).

2.  The criteria for entitlement to service connection for gastritis, to include as secondary to service-connected duodenal diverticulum or hemorrhoids, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria for entitlement to service connection for ulcers, to include as secondary to service-connected duodenal diverticulum or hemorrhoids, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Regarding claims for increased compensation such as with respect to the ratings assigned for diverticulitis in the instant case, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

With respect to the service connection claims on appeal, the Board grants the benefits sought on appeal in full.  As such, there is no need to discuss VCAA compliance.

With respect to the increased rating claim on appeal, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2007 letter, sent prior to the initial unfavorable decision issued in December 2007, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for diverticulitis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist the Veteran has also been satisfied with respect to the increased rating claim.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The service treatment records (STRs) and VA and private clinical reports have been obtained, and the reports from VA examinations have been obtained.  Taken together, the examinations that have been provided to the Veteran are adequate to adjudicate the claims for increased ratings on appeal because they contain histories obtained from the Veteran and thorough clinical findings relevant to the applicable rating criteria for the service-connected diverticulitis.  Additionally, the record is supplemented with the Veteran's description of symptomatology which, in pertinent part, is capable of substantiating some of the applicable schedular criteria.  Notably, the appeal period in question is limited to the rating in effect prior to December 12, 2011.  As such, additional examination to determine the current state of disability is not warranted.

The Board observes that the record includes partial records related to the Veteran's application for disability benefits with the Social Security Administration (SSA).  In pertinent part, the Veteran has submitted a document entitled "EVALUATION OF THE EVIDENCE."  This document, which noted that the Veteran's primary treatment occurred at the VA, cited to an SSA consultative report that described the Veteran's gastrointestinal complaints.  There is no indication that obtaining the complete consultative report would provide any additional relevant evidence, and the parties to the JMR have not argued the relevance of any additional SSA records.  As such, the Board finds no further duty on the part of VA in obtaining the complete SSA record.  See generally Golz v. Shinseki, 590 F.3d 1343 (Fed. Cir. 2010) (finding that VA's duty to assist exists where there is reasonable possibility that the records are relevant to the claim).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the July 2011 hearing, the undersigned Veterans Law Judge adequately explained the claim adjudicated herein and suggested evidence that may support this claim.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured by the Board providing such explanation of the issues and suggesting submission of evidence in the subsequent remand the Board issued to develop the increased rating claim on appeal. 

As indicated, the appeal was previously remanded by the Board in October 2011, and this remand conferred upon the appellant the right to compliance with the instructions therein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The record reveals that there has been substantial compliance with the October 2011 remand as it pertains to the increased rating claim adjudicated herein.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In this regard, the Board notes that, in addition to providing the Veteran with an examination pursuant to the instructions of the October 2011 remand, the RO, as requested in the Board remand, obtained additional VA clinical records dated through December 2011 (such records have been associated with the Virtual VA file) and additional records from treatment provided by the Southeast Alabama Rural Health Association (SARHA) and other private medical providers.  Notably, while this case was on appeal to the Court, the RO associated additional VA clinic records.  However, this evidence is not pertinent to the appeal period in question (prior to December 12, 2011) and need not be considered by the RO in the first instance.  See generally Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (the primary concern in an increased rating claim is the current level of disability for the time period in question). 

There is no indication in the record that additional evidence relevant to the increased rating claim decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the issues adjudicated below, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.  As such, the Board may proceed to adjudication of the claim for increased rating for diverticulitis for the time period prior to December 12, 2011. 

II.  Increased rating - duodenal diverticulitis

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim adjudicated herein. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

VA regulations provide that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id. 

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Under DC 7327, diverticulitis is rated as irritable colon syndrome, peritoneal adhesions, or colitis, ulcerative, depending upon the predominant disability picture. 

Peritoneal adhesions are rated under the provisions of 38 C.F.R. § 4.114, DC 7301.  Moderately severe adhesions warrant a 30 percent rating and are manifested by partial obstruction with delayed motility of barium meal and less frequent and less prolonged pain.  Severe adhesions, with definite partial obstruction, shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea, or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, warrant a 50 percent rating.  This is the maximum schedular rating assignable under DC 7301.

Under DC 7319, a 10 percent rating will be assigned for moderate irritable colon syndrome and related symptoms, to specifically include frequent episodes of bowel disturbance with abdominal distress.  The code envisions a 30 percent rating for severe disability manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  This is the maximum schedular rating under DC 7319. 

Under DC 7323, where ulcerative colitis is pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, a 100 percent rating is warranted.  Severe colitis, with numerous attacks per year and malnutrition, with health only fair during remissions, warrants a 60 percent rating.  A 30 percent rating is warranted for moderately severe ulcerative colitis with frequent exacerbations.  38 C.F.R. § 4.114, DC 7323. 

The rating schedule provides guidance in the evaluation of gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 highlights the importance of weight loss in the evaluation of the impairment resulting from gastrointestinal disorders.  For purposes of evaluating conditions in 38 C.F.R. § 4.114 , the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. 38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

With the above criteria in mind, the relevant evidence will be summarized.  The STRs reflect the Veteran's treatment for digestive problems.  Such problems continued after service, and the Veteran was hospitalized in August 1999 with diagnoses of upper gastrointestinal bleeding, anemia, a hiatal hernia, duodenal ulcers and diverticulosis coli.  The Veteran required blood transfusion.  He subsequently evaluated for alternating symptoms of cramping and constipation.

A September 2003 VA examination resulted in a conclusion by the examiner that the Veteran's duodenal diverticular symptoms were related to the stomach complaints the Veteran had in the military and "onward."  Following this examination, a December 2003 rating decision granted service connection for a duodenal diverticulum, and assigned a 10 percent for this disability under DC 7319 on the basis of it being demonstrated that such disability resulted in frequent episodes of bowel disturbances with abdominal distress.

In pertinent part, the Veteran filed his claim for an increased rating in August 2006.  His VA clinic records reflected an August 2006 treatment for an external thrombotic hemorrhoid.  At that time, he denied constipation and described his stools as brown.  An August 2007 nutrition note described the Veteran's nutritional status as "[n]ormal."  He reported constipation, but denied nausea, diarrhea or vomiting.  He had a weight of 180 pounds which was described as stable.

An October 2007 VA examination report included the Veteran's description of "waxing and weaning" of right lower abdominal cramping-type pain, rectal bleeding, diarrhea and constipation.  He had sought treatment for these symptoms on several occasions in 2006.  His medications included Prilosec, Metamucil, Anusol and hydrocortisone/pramoxine.  He described his symptoms as getting progressively worse.  The Veteran told the examiner that he had not worked for five to 10 years and that was unable to work due to abdominal pain.  An upper gastrointestinal series accomplished in conjunction with this examination resulted in an impression of a small sliding hernia without radiographic evidence of gastroesophageal reflux disease (GERD) or evidence of chronic peptic esophagitis; very prominent rugal folds consistent with active gastritis; solitary diverticulum septum portion of the duodenum; and no evidence of gastric or peptic ulcer disease.  The examiner found that the Veteran's duodenal diverticulum resulted in moderate impairment in the ability to complete chores, shop, exercise, engage in recreation, and consume food and prevented him from playing sports. 

An April 2008 private treatment record reflected the Veteran's report of abdominal pain radiating to his back.  He weighed 186 pounds.  A colonoscopy and esophagogastroduodenoscopy (EGD) were recommended.  A June 2008 VA treatment record reflected the Veteran's report of dizziness, nausea, headaches and stomach discomfort.  He weighed 190.4 pounds.  At a July 2008 VA surgery consultation, the Veteran described epigastric abdominal pain for at least 4 months which had been unrelated to food.  He was given an impression of dyspepsia and advised to undergo an upper gastrointestinal (GI) series.  A September 2008 colonoscopy returned diagnostic impressions of diverticulosis and internal hemorrhoids.

The Veteran's private medical records reflect that, on the 6th and 12th of November 2008, he was treated for abdominal pain, cramping and swelling, nausea and constipation.

In a statement received in December 2008, the Veteran described his gastrointestinal disability as becoming "extremely" worse with recurrent visits to hospitals and clinics.

A January 2009 VA clinic record included the Veteran's report of a recent bout of diverticulitis treated by a private doctor.  He denied current symptoms and weighed 196.4 pounds.  He was advised to maintain a high fiber diet.  

The Veteran's private medical records next reflect a March 2009 visitation due to abdominal pain, nausea, stomach pain and constipation.  He weighed 192.6 pounds.  The examiner offered an assessment of diverticulitis and constipation.  The Veteran was seen again in December 2009 for nausea and diarrhea which started the previous day.  He was treated for sore throat, cough and acute sinusitis.

A June 2010 statement from a VA Vocational Rehabilitation Counselor noted the Veteran's report of chronic pain and stomach discomfort which limited his ability to function in doing most tasks associated with work.  He was deemed unemployable due to a combination of multiple disabilities.

At a March 2011 VA general examination, the Veteran reported gastrointestinal symptoms to include the following: nausea, diarrhea, indigestion, heartburn and abdominal swelling.  He specifically denied having the following symptoms: vomiting, constipation, abdominal masses, regurgitation, jaundice, incontinence, dysphagia, hematemesis, melena, or abdominal pain.  The gastrointestinal examination was negative, with normal bowel sounds.  The Veteran weighed 194 pounds.  The impression included a stable irritable colon, and it was indicated that the Veteran was not taking any medication for this condition and that the condition did not affect daily activities.  The examiner concluded there was no evidence presented at the examination or contained in the claims file that indicated the Veteran was unemployable due to his service-connected disabilities. 

At the July 2011 hearing before the undersigned, the Veteran reported that medication he was taking for his diverticulosis did not alleviate his symptoms, which were described as involving nausea and a bloating feeling in his stomach. 

A July 2011 private medical record included the Veteran's report of chronic difficulties with "digestion" which he described as food not digesting.  He weighed 186 pounds.  In September 2011, the Veteran's private examiner scheduled him for an EGD to evaluate his complaints of constipation, nausea, abnormal weight loss and right lower quadrant (RLQ) pain.  

A witness statement received in December 2011 described personal knowledge of the Veteran manifesting symptoms such as stomach cramping, growling and bloating.

At a VA examination conducted in December 2011, symptoms described by the Veteran included moderate to severe soreness to sharp pain and cramping to the right lower quadrant, bloating, gurgling in the abdomen, nausea, occasional vomiting, acid reflux, epigastric pain, and a constant foul taste to the mouth.  He denied diarrhea but described daily constipation.  The results of a September 2008 VA colonoscopy, revealing diverticulosis, were discussed, and it was noted that the Veteran received continuing medication, Miralax, for his intestinal condition but that this condition had not resulted in any surgical treatment. 

Thereafter, a private EGD report dated January 2012 returned findings of a normal esophagus, stomach findings compatible with gastritis, and a normal duodenum.  That same month, the Veteran denied gastrointestinal symptoms.

With respect to the symptoms relevant to the applicable criteria, the Veteran has reported recurrent bouts of diverticulitis with nausea, abdominal pain and alternating episodes of constipation and diarrhea.  His treatment records reflect multiple clinic visits due to these symptoms, and diagnostic testing has confirmed active disease process of diverticulosis.  Thus, his lay report of symptomatology is consistent with the medical evidence and is deemed credible by the Board.

The issue presents itself as to whether the Veteran's symptoms are more compatible with a finding of "frequent episodes of bowel disturbance with abdominal distress," which warrants a 10 percent rating under DC 7319, or "severe" disability manifested by diarrhea, or alternating diarrhea and constipation with "more or less constant abdominal distress."  The Board observes that the applicable standard of review is quite nebulous.  See generally Ortiz v. Shinseki, 2013 WL 1561847 (April 15, 2013) (a nonprecedential decision commented that the criteria for 10 and 30 percent ratings under DC 7319 is "an extraordinarily vague standard" with "no indication how much 'less' than constant the appellant's abdominal distress can be and still allow him to qualify for a 30% disability rating.")

Here, the Veteran has described his diverticulitis symptoms as "waxing and weaning," see October 2007 VA examination report, and being present for several months at a time.  See July 2008 VA surgery consultation.  The December 2011 VA examination report, which provided the basis for a 30 percent rating in this case, included the Veteran report of symptoms which occurred in more than 7 in last 12 months).  Notably, the Board's review of the record does not suggest an increased severity of symptoms which occurred proximate in time to the December 2011 VA examination report.  Rather, the Veteran's treatment records generally reflect a more active disease process prior to this examination.

Accordingly, by applying the approximating principles of 38 C.F.R. § 4.7, the Board finds that, for the time period prior to December 12, 2011, the Veteran's service-connected duodenal diverticulitis was manifested by recurrent bouts of diverticulitis with nausea, abdominal pain and alternating episodes of constipation and diarrhea; overall, the frequency of his symptoms more closely approximated the criteria for severe diverticulitis with alternating diarrhea and constipation and more or less constant abdominal distress.  Thus, a 30 percent rating is granted for the entire appeal period.

However, the Board finds that the preponderance of the evidence is against a rating greater than 30 percent for any time prior to December 12, 2011.  The assigned 30 percent rating is the maximum allowable rating under DC 7319 (irritable colon syndrome).  

With respect to DC 7301 (peritoneal adhesions), the Veteran has not been diagnosed with, or treated for, adhesions, definite partial obstruction, peritonitis, ruptured appendix, perforated ulcer, or operation with drainage. The Veteran has reported nausea, but has not reported vomiting.  Thus, the preponderance of the lay and medical evidence is against a higher 50 percent rating under DC 7301.

With respect to DC 7323 (ulcerative colitis), a higher rating requires severe colitis, with numerous attacks per year and malnutrition, with health only fair during remissions, or pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.

Here, the Veteran has been medically described as being well-nourished.  While the Veteran was scheduled for diagnostic testing in September 2011 for a reported "abnormal" weight loss, the medical records reflect that the Veteran has generally gained weight during the appeal period from 180 pounds (August 2006), 186 pounds (April 2008), 190.4 pounds (June 2008), 196.4 pounds (January 2009), 192.6 pounds (March 2009), 194 pounds (March 2011), and 186 pounds (July 2011).  There is a history of resolved anemia due to gastrointestinal bleeding well before the appeal period, and no history of liver abscess.  The Veteran has not described "general debility."  As such, the Veteran does not meet, or more nearly approximate, the criteria for a higher rating under DC 7323.

In so deciding, the Board has found the Veteran's description of gastrointestinal symptoms to be credible.  Clearly, the Veteran's is competent to report symptoms such as nausea, abdominal pain and alternating episodes of constipation and diarrhea.  In fact, his description of the frequency of these symptoms has been relied upon in awarding a 30 percent rating.  To the extent he alleges entitlement to a higher rating still, the Board places greater probative weight to the clinic findings by the private and VA examiners who have greater training and expertise than the Veteran in evaluating the nature and severity of a gastrointestinal disorder.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

In short and based on the analysis above, the rating criteria for a 30 percent rating, but no higher, for duodenal diverticulitis have been met. 

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diverticulitis at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which each such disability is rated.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his service-connected duodenal diverticulitis.  The applicable criteria for allow consideration of the predominant aspect of disability which include peritoneal adhesions, delayed motility, partial obstruction, colic distension, nausea, vomiting, the frequency of episodes of bowel disturbance with abdominal distress, malnutrition, anemia, and general debility.  The schedular criteria allow for a higher rating still, but the Veteran does not meet those criteria and there are no additional symptoms of the service-connected disability at issue which is not addressed in these criteria. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected disability addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Further, the Board notes that, pursuant to decision in Johnson v. McDonald, ---F.3d ----, No.2013-7104, 2014 U.S.App. Lexis 15097, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds no additional impairment that has not been attributed to a specific service-connected disability. . As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, a May 2011 rating decision, to which the Veteran did not file an appeal, denied a claim for TDIU.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim - particularly since the Veteran alleges multiple disabilities result in his unemployability.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Therefore, the Board finds that the issue of entitlement to a TDIU does not warrant consideration.

III.  Service connection claims

The Veteran seeks to establish his entitlement to service connection for ulcers and gastritis.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The facts of the service connection issues may be briefly summarized.  The Veteran testified that all of his gastrointestinal conditions first started in 1975 while in-service.  He reports that he was treated for ulcers and put on a bland diet.  He was sent to Walter Reed Army Medical Center for treatment at that time.  He has testified to receiving near-constant treatment for ulcer and stomach conditions during service.  He further reports that his stomach and ulcer conditions continued to bother him after service, but that he mostly self-medicated these conditions. 

STRs show treatment and complaints for the following: possible healed ulcer; blood in stool; probable hemorrhoids; indigestion pain; hard stools; poor digestion; epigastric discomfort; acid peptic disease; reflux; chronic constipation; possible duodenitis; bland "ulcer diet"; internal hemorrhoids; rectal polyps; and functional bowel complaints.  The Veteran noted "occasional stomach problems" on his May 1978 Report of Medical History. 

Following service, beginning in approximately 1999, VA and private treatment records show near-continuous treatment for stomach related problems.  These problems include the following: severe duodenitis; duodenal ulcers (see colonoscopy report, August 1999); upper GI bleeding; hiatal hernia; diverticulitis coli; dyspepsia; GERD; and gastritis.

The Veteran has been service-connected for duodenum diverticulitis, irritable colon syndrome and hemorrhoids.  The question presented is whether is previously diagnosed and treated ulcers and gastritis had their onset in service and/or are proximately due to service-connected duodenum diverticulitis, irritable colon syndrome and hemorrhoids.

The record includes the results from a December 2003 VA examination report wherein, upon review of the Veteran's STRs and post-service medical records, stated that the Veteran's current GI symptoms and duodenal diverticular symptoms were related to the stomach symptoms the Veteran had in the military and "onward. 

On the other hand, the Board has twice sought opinion from another VA examiner as to whether the Veteran's stomach condition, to include gastritis and ulcers, has been caused or aggravated by his service-connected diverticulitis and/or hemorrhoid conditions.  This examiner, however, has not provided an adequate opinion with rationale as to whether the Veteran's gastritis and ulcers have been permanently worsened beyond the natural progression of the disorder by his service-connected disabilities.

The Board first observes that the Veteran's STRs reflect that the Veteran's gastrointestinal symptoms included differential diagnoses of acid peptic disease and reflux, and that he was placed on a bland "ulcer diet."  As reflected above, VA regulations that diseases within the abdomen, while differing in the site of pathology, produce a common disability picture which is difficult to differentiate.  See 38 C.F.R. § 4.113.  

Given the inability to obtain an adequate medical opinion in light of the STRs entries and the Veteran's credible report of continuity of symptomatology, the Board resolves reasonable doubt in favor of the Veteran by finding that his diagnosed gastritis and duodenal ulcers are related to military service based upon the opinion of the 2003 VA examiner.  Thus, the Board grants the service connection claims for gastritis and duodenal ulcers.


ORDER

A 30 percent rating for duodenal diverticulitis for the time period prior to December 12, 2011 is granted.

Service connection for gastritis, to include as secondary to service-connected duodenal diverticulum or hemorrhoids, is granted.

Service connection for ulcers, to include as secondary to service-connected duodenal diverticulum or hemorrhoids, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


